Title: John Goodman, Joseph Reed, Isaac Boyer, and William J. Duane to Thomas Jefferson, 6 August 1817
From: Goodman, John,Reed, Joseph,Duane, William John,Boyer, Isaac
To: Jefferson, Thomas


          
            Sir—
            Phila
August 6, 1817.
          
          After having so long and so faithfully served your country, it ought to have been the desire of its friends that you should enjoy the happiness and tranquillity, which you sought by a voluntary retirement from political life. We perceive, with regret, however, that persons, who profess to revere your character and to respect your wishes, have on a late occasion done violence to both.
          Enclosed we send to you, Sir, extracts from news-papers published in this state, in which great freedom is taken with your name and reputation: We transmit them, not because we place the least reliance in the assertions, which they contain, but, because, such is the estimation in which you are held, that even a doubt of what may be your sentiments is favorable to those who excite it, for their own purposes.
          It is our desire, and we hope that we make no improper request when we ask, that you will have the goodness to say, whether there is any foundation for the assertion which the enclosed extracts convey to the public.
          
            With sincere respect and consideration Yr Obt Sts
            Jno GoodmanJos: ReedI Boyer  W. J. Duane.
          
        